Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The response filed on 1/28/2022 has been entered in full.
Applicant’s amendments overcome all the objections and rejections in the prior office action.
Claims 1-9, 11, 13 and 15 are allowed.

Claim Interpretation
Claims 1-9 and 11  invoke 35 U.S.C. 112(f) and have been interpreted using the plain meaning of the claim language in light of the specification as would be understood by one of ordinary skill in the art. The following interpretations have been used during examination of these limitations. 
"Processing unit" has been interpreted as a hardware processor executing stored instructions.
	
	Examiner’s Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The applicant has moved an allowable dependent claim identified in the prior office action to the independent claims. The independent claims are allowable because the prior arts made of record do not teach the specifics added by the amendments. Further updated search 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735.  The examiner can normally be reached on Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571 272 8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Mandrita Brahmachari/Primary Examiner, Art Unit 2176